DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda, US Patent Application Publication 2003/0018492.
Claim 1 is drawn to only the body of the clear mat. The limitations to the front panel, back panel, mounting hardware and article are not positively recited in combination with the body of the clear mat.
Regarding claim 1, Matsuda teaches protective display holder comprising: a body formed from a transparent or translucent machinable material 16 (¶0026).

    PNG
    media_image1.png
    74
    562
    media_image1.png
    Greyscale

The body 16 consisting of an interior opening 26, four edges, and holes 38, the four edges machined to precisely match edges of a front panel 14 and a back panel 12 of a borderless frame (¶0021).

    PNG
    media_image2.png
    171
    541
    media_image2.png
    Greyscale

The borderless frame made of the transparent or translucent machinable material (¶0026),

    PNG
    media_image3.png
    30
    544
    media_image3.png
    Greyscale

 the holes 38 is sized to receive mounting hardware 44 therethrough and positioned in alignment with holes 42 and 40 in the front panel 14 and the back panel 12, respectively, of the borderless frame, 

    PNG
    media_image4.png
    323
    350
    media_image4.png
    Greyscale

the interior opening 26 having a width, a height, and a depth to accommodate an article (see ¶0020) such that, when placed in the interior opening 26 of the clear mat between the front panel 14 and the back panel 14 of the borderless frame, the article 18 is substantially free from contacting the front panel 14 of the borderless frame (figure 8). 

    PNG
    media_image5.png
    232
    547
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    241
    537
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    355
    304
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    144
    503
    media_image8.png
    Greyscale

Matsuda also teaches the depth of the body 16 is determined by the thickness of the collectible items. For example, Matsudo teaches the depth (thickness) of a body 16 “was approximately 0.100 inch (1/10 inch), for holding cards up to 0.100-inch-thick including "standard" cards 18 of nominally 0.016-inch thickness.” In this example, the 0.100-inch thickness of the body 16 is within the range of 1/16 (0.0625) of an inch to about 2 inches.
.
Regarding claim 3, Matsuda teaches the transparent or translucent machinable material comprises glass, clear acrylic, clear plastic, polymethyl methacrylate, or thermoplastic. (See ¶0018).

    PNG
    media_image9.png
    44
    460
    media_image9.png
    Greyscale

Regarding claim 4, Matsuda teaches the interior opening 26 has a boxy shape. Matsuda teaches the interior opening is rectangular with a thick t equal to or greater that the thickness of the item 18 held by the holder. The interior opening is rectangular opening of a width and height preferably slightly greater than the width and height dimension of the card 18. (See ¶0019-0020).
	Regarding claim 6, Matsuda teaches the interior opening 26 has the width, the height, and the depth to accommodate a record album, a compact disc, textile, a book, a rug, a comic book, a photograph, a piece of art, a calendar, or a puzzle. (See ¶0020 and 0025). Matsuda teaches the interior opening 26 of the body (intermediate panel) 16 has a thickness and peripheral dimensions equal to or greater than the thickness and peripheral dimension of the collectable card 18. (See ¶0019, 0020 and 0025).

    PNG
    media_image10.png
    175
    465
    media_image10.png
    Greyscale

Regarding claim 7, Matsuda teaches the holes 38 include a plurality (four) of holes positioned along the four edges. (See figure 3).
Regarding claim 8, Matsuda teaches protective display holder comprising: comprising: a front panel 14 having four edges and holes 42; a back panel 12 having four edges and holes 40; and a clear mat 28 consisting of an interior opening 26, four edges, and corner holes 38 (See ¶ 0005, 0026, claim 5); wherein the front panel 14, the back panel 12, and the clear mat 16 are formed from a transparent or translucent machinable material (See ¶ 0005, 0018, 0026); wherein the four edges of the clear mat 16 are machined to precisely match the four edges of the front panel and of the back panel (See ¶ 0021); wherein the holes 38 of the clear mat 16 are sized to receive mounting hardware 44 therethrough and positioned in alignment with the holes 42 and 40 in the front panel 14 and the back panel 12; and wherein the interior opening 26 of the clear mat 16 has a width, a height, and a depth to accommodate an article 18 (See ¶0020 and 0025) such that, when placed in the interior opening 26 of the clear mat 16 between the front panel 14 and the back panel 12, the article 18 is substantially free from contacting the front panel. 
In the example discussed above, Matsuda teaches the 0.100-inch thickness of the body 16 is within the range of 1/16 (0.0625) of an inch to about 2 inches. (See ¶ 0025).
Regarding claim 10, Matsuda teaches the transparent or translucent machinable material comprises clear acrylic, clear plastic, or polymethyl methacrylate (Lucite®). (See ¶ 0018 and 0026).
Regarding claim 11, Matsuda teaches the interior opening 26 has a boxy shape.
	Regarding claim 13, Matsuda teaches the interior opening 26 has the width, the height, and the depth to accommodate a record album, a compact disc, textile, a book, a rug, a comic book, a photograph, a piece of art, a calendar, or a puzzle. (See ¶0019, 0020 and 0025).
	Regarding claim 14, Matsuda teaches the holes 38 include a plurality (four) of holes positioned along the four edges.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, US Patent Application Publication 2003/0018492.
Regarding claims 2, 5, 9 and 12, Matsuda does not specifically teach the depth of the interior opening is about two inches (claims 2 and 9) or is more than 0.1 inch (claim 5 and 12).
However, Matsuda does teach the “dimensions of the opening are equal to or greater than the dimensions of the collectible item, and the thickness of the intermediate panel is equal to or greater than the thickness of the collectible item”. (See ¶ 0019, 0020 and 0025). In paragraph 0027, Matsuda recites “Several intermediate panels 16 of different thicknesses and/or different size openings 26 and/or of different colors may be interchangeable for use with the same rear and front panels 12, 14.”
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the depth/thickness of the body (intermediate panel) of any suitable depth/thickness to accommodate the thickness of an article (collectible card) as taught by Matsuda as a matter of design choice since Matsuda teaches “the depth of the body 16 is determined by the thickness of the collectible items”. (See ¶ 0020 and 0025). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA).
Regarding claims 18-20, Matsuda teaches all of the structural limitations of the claimed invention. Matsuda also teaches a method of using the display holder. Matsuda does not teach the specific claimed method limitations. However, since the applicant does not disclose that securing the two corners of the back panel, clear mat and front panel together using a first pair of mounting hardware first then placing the article in the interior opening and final securing the remaining two corner with the remaining hardware solves any stated problem or is for any particular purpose, it appears that securing the article within the back panel, clear mat and front panel of the display holder using the method taught by Matsuda (¶0024) would perform equally well. It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to use any suitable method or steps of assembly as taught by Matsuda as a matter of design choice. The examiner contends there are a finite number of methods of inserting a collectible item (article) within the holder taught by Matsuda and thus it would have been obvious to try to secure the collectible item (article) within the holder by securing two corners of the back panel, clear mat and front panels together and sliding the collectible item into the opening between the front and back panels to secure/insert the article while the front panel, clear mat and back panel are secured together. KSA International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USQP2d 1385 (2007).
Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the rejection of claims 2 and 9 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection of claims 2 and 9 under 35 U.S.C. § 112(a) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 5 and 12 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0018492 ("Matsuda") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in under 35 U.S.C. 103 as being unpatentable over Matsuda, US Patent Application Publication 2003/0018492.
Applicant’s arguments with respect to the rejection of claims 1, 3, 4, 6, 7, 10, 11, 13 and14 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0018492 ("Matsuda") have been fully considered and are not persuasive. The applicant argues Matsuda does not teach “a clear mat comprising a body consisting of an interior opening, four edges, and holes, with "the interior opening having a width, a height, and a depth to accommodate an article having a thickness in a range of about 1/16 of an inch to about two inches such that, when placed in the interior opening of the clear mat between the front panel and the pack panel of the borderless frame, the article is substantially free from contacting the front panel of the borderless frame."
The applicant further argues ”claim 1 does not recite that the depth of the body of the claimed clear mat is determined by the thickness of an article. Rather, the claim language at issue explicitly recites "the interior opening having a width, a height, and a depth to accommodate an article having a thickness in a range of about 1/16 of an inch to about two inches." 
The examiner disagrees.
Claim 1 recites “the interior opening having a width, a height, and a depth, the depth being in a range of about 1/16 of an inch to about two inches so as to accommodate an article having a thickness in a range of about 1/16 of an inch to about two inches”. As stated above Matsuda teaches the “The holder is constructed of three rigid panels, specifically a rear panel, a front panel, and an intermediate panel including an opening therethrough and secured between the rear and front panels. The dimensions of the opening are equal to or greater than the dimensions of the collectible item, and the thickness of the intermediate panel is equal to or greater than the thickness of the collectible item.” (abstract). Matsuda, in paragraph 0025, describes an example of a holder 18.

    PNG
    media_image11.png
    106
    473
    media_image11.png
    Greyscale

In this example, the thickness (depth) of the intermediate panel is 0.100 inch. The examiner contends the 0.100-inch-thick intermediate panel is within the claimed range of about 1/16 (0.0625) of an inch to about two inches. Therefore, Matsuda teaches the limitations of claim 1.
Note: The inherency component of the rejection has been deleted.
The rejection is maintained.
Regarding the rejection of claims 2 and 9 under 35 U.S.C. 103 as being unpatentable over Matsuda, US Patent Application Publication 2003/0018492, the applicant argues “that it would not have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the intermediate panel 16 taught by Matsuda in "any suitable depth/thickness" to accommodate the thickness of a collectible item as a matter of design choice because that plainly ignores Matsuda's explicit teaching of "up to 0.100 inch thick" for the thickness t of the intermediate panel 16”. 
The examiner disagrees. As stated above, Matsuda clearly recites the dimensions of the opening of the intermediate panel are equal to or greater than the dimensions of the collectible item, and “the thickness of the intermediate panel is equal to or greater than the thickness of the collectible item.” (abstract). The examiner contents Matsuda does not limit the thickness of the intermediate panel to "up to 0.100-inch-thick" as asserted by the applicant. The dimensions discussed in paragraph 0025 is merely an example. Throughout the Matsuda patent, the holder comprises intermediate panels having various thickness. In paragraph 0027, Matsuda recites “Several intermediate panels 16 of different thicknesses and/or different size openings 26 and/or of different colors may be interchangeable for use with the same rear and front panels 12, 14.” Since the thickness of the intermediate panel depends of the thickness of the article held within the holder, the examiner maintains constructing the intermediate panel with depth of the interior opening about two inches is a design consideration and would depend upon the thickness of the article held within the holder. 
The rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631